Examiner's Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations of an inertial sensor comprising a substrate having a thickness along the Z axis; a movable element disposed over the substrate along the Z axis, the movable
element swinging around a swing axis extending along the Y axis such that the movable element having a fixed section which the fixed section located adjacent to the swing axis; a mount disposed on the substrate such that the mount protrudes from the substrate, extends along the Y-axis, located adjacent to the swing axis, and fixed to the substrate via the fixed section and the mount; a proximal protrusion disposed on the substrate such that the proximal protrusion protruding from the substrate, overlapping with the movable element along the Z axis, and spaced apart from the swing axis by a first distance along the X axis; a detection electrode disposed on an entirety of the proximal protrusion; an insulating film disposed on the detection electrode at a top part of the proximal protrusion; a distal protrusion disposed on the substrate such that the distal protrusion protrudes from the substrate, overlapped with the movable element along the Z axis, spaced apart from the swing axis by a second distance along the X axis wherein the second distance being longer than the first distance; a dummy electrode disposed on an entirely of the distal protrusion such that the dummy electrode and the movable element having the same potential; when the movable element swings relative to the substrate around the swing axis, the insulating film on the proximal protrusion and the dummy electrode on the distal protrusion come into contact with the movable element at the same time or the insulating film on the proximal protrusion comes into contact with the movable element and then the dummy electrode on the distal protrusion comes into contact with the movable element; the proximal protrusion has a first height along the Z axis and the distal protrusion has a second height along the Z axis such that the first height is larger than the second height; an edge of the mount along the Y-axis and the proximal protrusion are aligned along the X-axis when viewed along the Z-axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/HELEN C KWOK/Primary Examiner, Art Unit 2861